UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4417



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WOODROW WILSON UNDERWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00010-F-ALL)


Submitted:   March 12, 2007                 Decided:   April 26, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Jennifer May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Woodrow Wilson Underwood was convicted after a jury trial

of possession with intent to distribute cocaine base, possession of

marijuana, and possession of a firearm in furtherance of a drug

trafficking crime.   On appeal, he challenges the denial of his

motion to suppress. We have reviewed the parties’ briefs and joint

appendix and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Underwood, No. 7:05-cr-00010-F-ALL (E.D.N.C. May 27, 2005).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -